Case: 1:05-cr-00113-SJD Doc #: 1002 Filed: 02/03/21 Page: 1 of 2 PAGEID #: 5705

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

United States of America,
Case No. 1:05-cr-113-1

Plaintiff,
Judge Susan J, Dlott
v.
: Order Appointing Counsel and
Clarence Remble, : Extending Deadline to Respond to the
: Show Cause Order
Defendant.

This matter is before the Court on Clarence Remble’s pro se Motion (Doc. 999) filed on
January 25, 2021. Remble is seeking the Court to reduce his sentence pursuant to § 404 of the
First Step Act. This Court issued a Show Cause Order (Doc. 998) on January 6, 2021 requiring
him to show cause why his earlier Motion for Reduced Sentence (Doc. 989) and Motions to
Supplement (Docs. 992, 993) should not be denied. Remble was given leave to address the
applicable sentencing range, the application of the 18 U.S.C. § 3553(a) factors, or any matter
raised in the Show Cause Order.

Remble now is seeking (1) an extension of time to file a response to the Show Cause
Order and (2) appointment of counsel. He asserts that his ability to respond has been hampered
by COVID-19 restrictions in prison, including lack of access to a law library. The Court will
grant his requests. Generally, an indigent criminal defendant’s right to counsel extends only to
the first appeal as of right. See Coleman v. Thompson, 501 U.S. 722, 755-756 (1991).
Defendants have no constitutional right to counsel in 18 U.S.C. § 3582 proceedings. See U.S. v.
Prater, No. 7:15-11-DCR-3, 2020 WL 2616120, at *2 (E.D. Ky. May 22, 2020). However, in

this District Court, counsel are being provided to defendants who file § 3582(c)(1)(A) motions
Case: 1:05-cr-00113-SJD Doc #: 1002 Filed: 02/03/21 Page: 2 of 2 PAGEID #: 5706

for compassionate release pursuant to General Order 20-21. This Court finds that it is
appropriate in the circumstances of this case to appoint counsel to Remble to pursue a reduction
in sentence pursuant to the First Step Act.

The Court hereby ORDERS the Federal Public Defender to enter an appearance or
recommend the appointment of a member of the Criminal Justice Act (“CJA”) panel to represent
Remble. The Federal Public Defender or the CJA attorney shall have 60 days from the date he
or she enters an appearance to file a response to the Show Cause Order.

IT IS SO ORDERED.

BY THE COURT:

ib ilibte 9S Natt

Susan J. Dlott
United States pis Judge

be
